14 N.Y.3d 779 (2010)
925 N.E.2d 582
898 N.Y.S.2d 544
RAMONA ORTIZ, Respondent,
v.
CITY OF NEW YORK, Appellant, and
240 WEST 98TH STREET ASSOCIATES et al., Respondents.
No. 116 SSM 5.
Court of Appeals of New York.
Decided March 25, 2010.
*780 Michael A. Cardozo, Corporation Counsel, New York City (Deborah A. Brenner of counsel), for appellant.
Pollack, Pollack, Isaac & De Cicco, New York City (Brian J. Isaac of counsel) for Ramona Ortiz, respondent.
Flynn, Gibbons & Dowd, New York City (Lawrence A. Doris of counsel), for 240 West 98th Street Associates, LLC and another, respondents.
Concur: Chief Judge LIPPMAN and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES.

OPINION OF THE COURT
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order, insofar as appealed from, reversed, with costs, defendant City of New York's motion for summary judgment granted, the complaint and all cross claims against the City of New York dismissed, and certified question answered in the negative. No triable issue of fact exists as to whether the City created a dangerous condition that caused plaintiff's injuries.